DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10 & 13-15 are allowed.
REASONS FOR ALLOWANCE
Examiner agrees with the applicant’s remarks dated 06/17/2021 regarding that Garcia’s controllers for the STATCOM & the generator are NOT “independent and unaffected” by each other as explained by the applicant’s remarks. 
Moreover, prior arts fail to disclose –
“operating, via the converter controller, the generator in a voltage control mode so as to control a terminal voltage of the generator at a point of common coupling of the power generation system with the grid independent of and unaffected by the reactive power control mode” when considered with the remaining of the limitations as claimed in Claim 1; and 
“wherein the converter controller is configured to operate the generator in the voltage control mode so as to control a terminal voltage of the generator at a point of common coupling of the power generation system with the grid independent of and unaffected by the reactive power control mode” when considered with the remaining of the limitations as claimed in Claim 10. 
Hence, with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A method for operating a power generation system that supplies real and reactive power to a grid, the power generation system including a generator coupled with a power conversion assembly and a dedicated reactive power compensation device, the power conversion assembly and the reactive power compensation device comprising a converter controller and a device controller, respectively, the method comprising: 


decoupling reactive power control and voltage control between the generator and the reactive power compensation device so as to reduce an oscillatory response of a reactive power output from the reactive power compensation device and the generator;  
operating, via the device controller, the reactive power compensation device in a reactive power control mode to generate at least a portion of the reactive power demand; and 
(a) operating, via the converter controller, the generator in a voltage control mode so as to control a terminal voltage of the generator at a point of common coupling of the power generation system with the grid independent of and unaffected by the reactive power control mode.
Hence, with respect to Claim 10 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A wind turbine system configured to supply real and reactive power to a grid, the wind turbine system comprising: 
a wind turbine comprising a rotor, a hub, and a plurality of rotor blades coupled to the hub; 
a doubly fed induction generator (DFIG) system coupled to the rotor, the DFIG system comprising a generator coupled to a power conversion assembly with a line side converter (LSC), a rotor side converter (RSC), and a converter controller; 
a reactive power compensation device operationally configured with the DFIG system to generate a reactive power, the reactive power compensation device comprising a device controller configured to: 
3 of 8receive a reactive power demand made on the wind turbine system at an operating state of the wind turbine system and a grid state;  
to operate the reactive power compensation device in a reactive power control mode to generate at least a portion of the reactive power demand; 
decouple reactive power control and voltage control between the generator and the reactive power compensation device so as to reduce an oscillatory response of a reactive power output from the reactive power compensation device and the generator; and 
(b) wherein the converter controller is configured to operate the generator in the voltage control mode so as to control a terminal voltage of the generator at a point of common coupling of the power generation system with the grid independent of and unaffected by the reactive power control mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH ORTEGA/
Examiner, Art Unit 2832